            Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

AARON DEVON FOOTES,                              *

Plaintiff                                        *

v                                                *           Civil Action No. PX-17-1192

WARDEN FRANK B. BISHOP, JR., et al.,             *

Defendants                               *
                                        ***
                                 MEMORANDUM OPINION

        Plaintiff Aaron Devon Footes filed this civil rights complaint challenging his protracted

placement in administrative and disciplinary segregation while incarcerated at the North Branch

Correctional Institution (NBCI). ECF No. 1. On June 12, 2018, This Court denied Defendants’1

dispositive motion without prejudice and with leave to refile so that the Court could be apprised

of Footes’ current housing status. ECF Nos. 32 & 33.

        On March 4, 2019, while still housed on administrative segregation at NBCI, Footes moved

for Preliminary Injunction. In this motion, he attempted to stop Defendants’ intended removal of

Footes from a single cell to a double cell with another inmate. ECF No. 46. As grounds for the

requested relief, Footes stressed that he was still at risk of harm from an attack by another inmate

who has been classified as part of a security threat group (STG). Footes alternatively asked to be

transferred out of NBCI. Id. Although Defendants opposed the motion (ECF No. 49), Footes was

ultimately was transferred to Jessup Correctional Institution (JCI) (ECF No. 52), thus mooting

Footes’ requested injunctive relief. ECF 53.




1The Clerk shall amend the docket to reflect that Acting Lt. Barnhart is named as an additional
Defendant.
          Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 2 of 9



       On January 27, 2020, Defendants renewed their dispositive motion, relying on their

previous filings and responses to show cause orders. ECF 17, 24, 25 and 49. Footes opposes the

dispositive motion. ECF No. 51. The Court has reviewed all pleadings and finds a hearing

unnecessary. See Local Rule 105.6. (D. Md. 2018). For the following reasons, Defendants’

motion, construed as one for summary judgment, is GRANTED.

I.     Background

       This Court has previously recounted the factual and procedural history of Footes’ case in

great detail and incorporates those recitations here. The Court focuses in this opinion on Footes’

housing conditions at NBCI beginning in March 2016. At that time, he was placed in

administrative segregation after he had been badly beaten by another inmate. Although Footes

had been charged with related infractions, he was eventually acquitted of such charges and

transferred from disciplinary to administrative segregation while the facility investigated the

beating. Id. For over a year, Footes remained on administrative segregation which prompted his

filing this Complaint. Id.

        Footes remained in administrative segregation because his assailants were suspected of

membership in Murder, Inc., a Security Threat Group (STG). ECF No. 17-7, ¶ 5 (Lt. Barnhart

Decl.). Footes also received the benefit of periodic case-management reviews concerning this

placement. ECF No. 17-10, ¶¶ 6, 7 (McMahan Decl.); ECF No. 17-9, at 4, 6 (Confidential Case

Management Notes). Ultimately, at the conclusion of the investigation, NBCI determined that

Footes once was a member of Murder, Inc. but that he had fallen out of favor with the group, thus

prompting the fight. ECF No. 17-8, pp. 5, 8. The investigation also revealed that Footes may have

been intending to exact revenge on certain group members, and thus, it was recommended that

Footes be transferred to Jessup Correctional Institution (JCI). Id.


                                                 2
          Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 3 of 9



However, because of other security concerns involving Footes at the time, neither JCI or Western

Correctional Institution (WCI) were viable options. ECF No. 25-3, ¶¶ 7-8, 25-4. Footes also was

considered for a reduction in security classification while at NBCI, but because he subsequently

assaulted another inmate, he landed again in disciplinary segregation with his security

classification unchanged. ECF No. 25-5; ECF No. 25-3, ¶¶ 11, 14, 90.

II.    Standard of Review

       Defendants move to dismiss the claims under Federal Rule of Civil Procedure 12(b)(6) or,

in the alternative, for summary judgment. Such motions implicate the Court’s discretion under

Rule 12(d). See Kensington Vol. Fire Dep’t., Inc. v. Montgomery Cty., 788 F.Supp.2d 431, 436-

37 (D. Md. 2011), aff’d, 684 F.3d 462 (4th Cir. 2012). Rule 12(d) provides that when “matters

outside the pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion

must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). The Court

“has ‘complete discretion to determine whether or not to accept the submission of any material

beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion and rely on it,

thereby converting the motion, or to reject it or simply not consider it.’” Wells-Bey v. Kopp, No.

ELH-12-2319, 2013 WL 1700927, at *5 (D. Md. Apr. 16, 2013) (quoting 5C Wright & Miller,

Federal Practice & Procedure § 1366, at 159 (3d ed. 2004, 2012 Supp.)).

       Footes was placed on notice that Defendants sought summary judgment from their initial

pleadings and attached exhibits. See Moret v. Harvey, 381 F.Supp.2d 458, 464 (D. Md. 2005).

Accordingly, the Court will treat this motion one as for summary judgment.

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The court should “view the evidence in the


                                                3
            Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 4 of 9



light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor without

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.

Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). The Court maintains

an “affirmative obligation . . . to prevent factually unsupported claims and defenses from

proceeding to trial.” Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir.

2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir.

1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). “A party opposing a

properly supported motion for summary judgment ‘may not rest upon the mere allegations or

denials of his pleadings,’ but rather must ‘set forth specific facts showing that there is a genuine

issue for trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). A dispute of material fact is only “genuine”

if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a verdict

for that party. Anderson, 477 U.S. at 249-50.

III.   Analysis

       Defendants raise several grounds for granting summary judgment in their favor. ECF No.

17-1. The Court need not reach them all because relief is warranted for two primary reasons, each

discussed in turn.

       A.      Eleventh Amendment Immunity

       Defendants first contend that they are immune for official capacity claims pursuant to the

Eleventh Amendment to the United States Constitution. The Eleventh Amendment provides that

“[t]he Judicial power of the United States shall not be construed to extend to any suit in law or


                                                 4
           Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 5 of 9



equity, commenced or prosecuted against one of the United States by Citizens of another State, or

by Citizens or subjects of any Foreign State.” U.S. Const. amend XI. In effect, the Eleventh

Amendment bars suits for damages against a state in federal court unless immunity has been

waived or abrogated. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100–02 (1984)

(“It is clear, of course, that in the absence of consent a suit in which the State or one of its agencies

or departments is named as the defendant is proscribed by the Eleventh Amendment.”). Moreover,

“a suit against a state official in his or her official capacity is not a suit against the official, but

rather is a suit against the official’s office. As such, it is no different from a suit against the State

itself.” Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (internal citation omitted).

        Footes’ claims are brought pursuant to 42 U.S.C. § 1983, for which Congress did not

abrogate the states’ sovereign immunity. Will, 491 U.S. at 66. Nor has the State of Maryland

waived immunity under the Eleventh Amendment to suit in federal court. Cf. Md. Code Ann.,

State Gov’t § 12-202(a) (limited waiver of sovereign immunity for certain state actions.).

Moreover, the State’s Eleventh Amendment immunity protections extend to its agents acting in

their official capacities. See Gray v. Laws, 51 F.3d 426, 430 (4th Cir. 1995).

        Footes does not dispute this bedrock principle or that Defendants are agents of a State

entity, the Maryland Division of Corrections. Accordingly, Defendants cannot be sued for acts

undertaken in their official capacities. Summary Judgment on this liability theory is granted as to

all Defendants.

        To the extent the Complaint covers Defendants’ acts taken in their individual capacities,

Footes must generate some evidence that each defendant “acted personally in the deprivation of

the plaintiffs’ rights.” Vinnedge v. Gibbs, 550 F. 2d 926, 928 (4th Cir. 1977). Footes cannot

proceed under a theory of respondeat superior in an attempt to attach supervisory liability for an


                                                   5
            Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 6 of 9



agent’s deprivation of Footes’ constitutional rights. See Love-Lane v. Martin, 355 F. 3d 766, 782

(4th Cir. 2004) (no respondeat superior liability under § 1983). Liability under § 1983 attaches

only upon a defendant’s personal participation in the constitutional violation. See Trulock v. Freeh,

275 F.3d 391, 402 (4th Cir. 2001); Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994).

          Of the Defendants, Warden Bishop had no involvement in housing decisions as to Footes.

Footes proceeds against Bishop solely on the theory of respondeat superior which cannot suffice.

Summary Judgment is granted in Bishop’s favor as to all claims.

             B. Individual Liability on Remaining Claims

          Footes asserts that Defendants’ continued decision to house him in administrative

segregation constituted cruel and unusual punishment in violation of the Eighth Amendment.

Rhodes v. Chapman, 452 U. S. 337, 347 (1981). To succeed in an Eighth Amendment claim based

on harsh conditions of confinement, a prisoner must show that “the deprivation of [a] basic human

need was objectively sufficiently serious,” and that “subjectively the officials acted with a

sufficiently culpable state of mind.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (emphasis

in original) (citation omitted). Prison officials cannot be held liable for violating the Eighth

Amendment unless they knew of, and then disregarded, an excessive risk to inmate health or safety.

Farmer v. Brennan, 511 U.S. 825, 834 (1994); see also Wilson, 501 U.S. at 302–03 (applying the

deliberate indifference standard to conditions of confinement claims); Brown v. N.C. Dep’t of

Corr., 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605, 607 (7th Cir.

2002)).

          Even when viewing the evidence most favorably to Footes, he has not demonstrated that

his placement in segregation amounted to cruel and unusual punishment.                Footes, more

particularly, has marshalled no evidence from which a reasonable factfinder could conclude that


                                                 6
          Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 7 of 9



Defendants acted with deliberate indifference. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007). Footes does not meaningfully challenge that he had been in altercations with other high-

risk inmates because of their gang affiliation. Nor can Footes dispute that he had been disciplined

for assaulting another inmate. That alone provides ample cause for Defendants to take additional

precautions when housing Footes.

       Footes also cannot prevail simply because administrative segregation visits some form of

isolation. As difficult as solitary confinement may be, without more, it does not constitute an

Eighth Amendment violation. See Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir. 1992); See

also Harris v. Barone, 2014 WL 2694005 at * 6 (W.D. Pa. June 13, 2014) (lengthy denial of

recreation time insufficient). Summary judgment on the Eighth Amendment claims is granted in

Defendants’ favor.

       To the extent Footes challenges the same confinement conditions on Due Process grounds,

his claim likewise fails. Where state action imposes an “atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life,” the prisoner’s liberty interest may be

implicated. Sandin v. Conner, 515 U.S. 472, 483-84 (1995). “[G]eneral population is the baseline

for atypicality for inmates who are sentenced to confinement in the general prison population and

have been transferred to security detention while serving their sentence.” Incumaa v. Stirling, 791

F.3d 517, 527 (4th Cir. 2015). Where conditions in segregation are “similar in most respects to

those experienced by inmates in the general population,” no liberty interest exists in avoiding that

segregation assignment. Beverati v. Smith, 120 F.3d 500, 503-04 (4th Cir. 1997); Reffitt v. Nixon,

917 F. Supp. 409, 413 (E.D. Va. 1996). Simply put, it is not “atypical” for inmates to be placed

on administrative segregation for any number of reasons. Hewitt v. Helms, 459 U.S. 460, 468

(1983) (holding that administrative segregation is part of the ordinary incidents of prison life).


                                                  7
            Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 8 of 9



         Notably, in Beverati v. Smith, 120 F.3d 500 (4th Cir. 1997), the United States Court of

Appeals for the Fourth Circuit concluded that six months’ in segregation did not amount to an

atypical burden compared with ordinary prison life. The Court so held even though inmates had

attested that their cells were “infested with vermin; were smeared with human feces and urine; and

were flooded with water from a leak in the toilet on the floor above;” that they were “forced to use

their clothing and shampoo to clean the cells” and did not “receive clean clothing, linen, or

bedding.” Such conditions, the Court reasoned, do not implicate a liberty interest sufficient to

sustain a due process claim. Id. at 504.

         The Court accepts as Footes’ description of his confinement conditions; he has, no doubt,

witnessed violence and been subjected to comparatively harsh discipline. ECF No. 44 at 6. But

his situation does not nearly approach that which inmates withstood in Beverati. Defendants also

undertook periodic reviews and efforts to find alternative placements but had to abandon such

transfers for security concerns. See Beverati, 120 F.3d at 504. On this record, Footes has not

generated sufficient evidence to sustain a due process claim. See also Davis v. Warden, 08- AW-

2553, 2010 WL 234970, at *2 (D. Md. Jan. 14, 2010) (rejecting due process challenge to

administrative segregation at Northern Branch Correctional Institution); Knox v. Lanham, 895 F.

Supp. 750, 758-59 (D. Md. 1995) (administrative segregation at ECI). 3




3 Footes recently requested leave to amend his Complaint to add NBCI Case Manager Richard Roderick because
Rodrick “had removed [Footes] from any type of lateral transfer and stated that plaintiff can request another transfer
on 9/16/2020.” ECF No. 44, p. 3. Footes also appears to challenge anew the conditions of confinement while in
administrative segregation. Id. at 6. Although leave to amend should be granted freely “when justice so requires,”
amendment may also be denied so to avoid undue prejudice to the opposing party or if amendment is futile. See Equal
Rights Ctr. v. Niles Bolton Assoc., 602 F.3d 597, 603 (4th Cir. 2010). Because the claims fail against Rodrick for the
same reasons already discussed, the Court denied Footes’ request to add him as a defendant. Similarly, even if
accepting Footes’ representations as to poor conditions of confinement, none support any of the presently pending
constitutional claims. To the extent Footes intends to somehow raise other constitutional claims, the Court denies the
motion as the proposed amendment arrives too late in litigation that had begun over three years ago. Id. at 604; see
also Deasy v. Hill, 833 F.2d 38, 42 (4th Cir. 1987).

                                                          8
          Case 8:17-cv-01192-PX Document 57 Filed 07/29/20 Page 9 of 9



IV.    Conclusion

       Based on the foregoing, the Court grants Defendants motion for summary judgment in their

favor. A separate Order follows.




  July 29, 2020                                           /S/
Date                                       Paula Xinis
                                           United States District Judge




                                              9
